NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              OCT 21 2011

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

JIAJU ZHAO,                                      No. 07-73127

              Petitioner,                        Agency No. A095-196-493

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 14, 2011**
                                Pasadena, California

Before: PREGERSON and BYBEE, Circuit Judges, and DAVIDSON, Senior
District Judge.***

       Jiaju Zhao (“Zhao”), a native and citizen of China, petitions this court for

review of the decision of the Board of Immigration Appeals (“BIA”) denying his

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Glen H. Davidson, Senior District Judge for the U.S.
District Court for Northern Mississippi, sitting by designation.
applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We dismiss Zhao’s asylum claim for lack

of jurisdiction to review findings of fact going to the timeliness of asylum

petitions. 8 U.S.C. § 1158(a)(3). We have jurisdiction over Zhao’s remaining

claims and we deny Zhao’s petition for review over those claims.

      We review the BIA’s adverse credibility determination under a substantial

evidence standard. Guo v. Ashcroft, 361 F.3d 1194, 1199 (9th Cir. 2004). This

court must accept the adverse credibility determination if no reasonable factfinder

would be compelled to conclude differently. Kin v. Holder, 595 F.3d 1050, 1054

(9th Cir. 2010). In this case, the Immigration Judge did not find Zhao’s testimony

to be credible. Overall, it is unlikely that any reasonable factfinder would be

compelled to reach a different conclusion. Therefore, Zhao’s withholding of

removal claim fails. Zhao’s claim for protection under CAT is forfeited.

      For these reasons, this petition is DISMISSED in part and DENIED in part.